Citation Nr: 1045669	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-48 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on appeal.  

In April 2010, the Veteran presented testimony at a personal 
hearing conducted at the St. Petersburg RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

In July 2010, the Board remanded the matter for further 
development.  Because the Board is granting the matter on appeal, 
there is no need to discuss whether the directives of the remand 
have been substantially complied with as any error would not 
result in prejudice to the Veteran.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has been shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for 
bilateral hearing loss on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and assist 
are fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, 
such as bilateral hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral hearing 
loss.

The Veteran contends that he has bilateral hearing loss as the 
result of noise exposure during service.  In a November 2008 
statement and during his April 2010 hearing, the Veteran stated 
that he served as a hospital corpsman on a combat vessel for 
eighteen months.  He testified that his battle station was on the 
first deck, one deck beneath a gun mount, which meant he was in 
close proximity to large caliber guns without hearing protection.  
The Veteran reported that the ship participated in "shake down" 
exercises in Guantanamo Bay, Cuba where live ammunition was used.  

The Veteran testified that after his separation from service, he 
first noticed hearing loss in approximately 1955 after he 
finished high school.  He indicated that he had to sit closer to 
the professor during college and up front in church in order to 
hear.  The Veteran added that his first hearing evaluation was 
during a 1974 physical examination at his place of employment 
when he turned 40.  The Veteran stated that he was informed he 
had hearing loss at that time.  

The service treatment records are absent for complaints or 
diagnoses of hearing loss.  The Veteran's DD Form 214 shows that 
he served on the USS Northampton.  His military occupational 
specialty was HM 8402-85, hospital corpsman.  The Veteran has not 
received any awards indicative of combat.  

An October 2009 description of the Northampton from the 
Department of the Navy Naval Historical Center reflected that the 
ship was launched in January 1951.  Following shakedown, the USS 
Northampton spent seven months conducting extensive tests of new 
equipment.  The evaluation was completed in September 1954 and 
the USS Northampton next served as a flagship.  

After reviewing the forgoing, the Board concedes that the Veteran 
was exposed to acoustic trauma while serving aboard the 
Northampton.  The Board notes that the Veteran is competent to 
give evidence about what he experienced; i.e., being exposed to 
gunfire.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  Moreover, although the Veteran's 
military occupational specialty was hospital corpsman, the 
October 2009 description of the Northampton indicates that the 
ship spent seven months conducting extensive testing of her 
equipment during the time the Veteran served on board the ship.  
Accordingly, the Board will concede exposure to acoustic trauma.

Moreover, based on the current evidence of record, the Board has 
no reason to doubt the Veteran's testimony that he first noticed 
difficulty hearing in 1955 while in class and at church following 
his separation from service.  Although the Veteran was given two 
opportunities to submit hearing related records from his former 
private employer (60 days following the April 2010 hearing and 
via an August 2010 letter), none have been associated with the 
claims file.  Nevertheless, as the Veteran has already submitted 
competent and credible evidence of in-service acoustic trauma and 
difficulty hearing since approximately 1955, the lack of medical 
evidence corroborating such does not affect the credibility of 
his contentions under the facts of this case.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.)  Accordingly, the Board 
affords the Veteran's contentions that he has experienced a 
decrease in his hearing acuity since shortly after his separation 
from service to be persuasive.  

Additionally, pursuant to the July 2010 remand, the Veteran 
underwent a VA examination in September 2010.  The Veteran was 
found to have hearing loss that meets the provisions of 38 C.F.R. 
§ 3.385.  After reviewing the claims file, the examiner opined 
that it was as least as likely as not that the Veteran's hearing 
loss was caused by or a result of acoustic trauma.  The examiner 
noted that no valid hearing tests were performed in-service as 
the whispered and spoken voice tests were not reliable evidence 
of normal hearing or hearing impairment.  However, the examiner 
stated that as the Veteran reported hearing loss that was 
noticeable right after service and his current hearing loss has 
characteristics of NIHL (noise induced hearing loss) that is well 
beyond age normal with no occupational or recreation noise 
exposure reported, it was his clinical opinion that at least some 
of the Veteran's hearing loss is as least as likely as not (50/50 
probability) caused by or a result of military noise exposure.  
The examiner added that it was possible that aging and HBP (high 
blood pressure) have contributed as well but it would be 
speculative to allocate a degree of the Veteran's current hearing 
loss to each of these etiologies.  

The Board affords this opinion great probative value as it is 
based on a complete review of the Veteran's claims file and 
references the pertinent evidence of record.  As previously 
stated, the Board has already found the Veteran's statements that 
he experienced hearing loss shortly after his separation from 
service to be competent and credible.  Importantly, although the 
examiner was unable to determine what percentage of the Veteran's 
hearing loss was attributable to his high blood pressure and the 
aging process, this is immaterial as the examiner was able to 
opine with a 50/50 probability that some of his current hearing 
loss was attributable to his military noise exposure.  
Accordingly, the Board finds this opinion persuasive.  

In conclusion, the evidence indicates that the Veteran was 
exposed to acoustic trauma during service and that he began to 
experience hearing loss shortly after his separation from 
service.  Further, there is a competent medical opinion linking 
the Veteran's current hearing loss with his military noise 
exposure.  As such, service connection for bilateral hearing loss 
is granted.  38 C.F.R. §§ 3.303, 3.385.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


